Appeal by the defendant from a judgment of the County Court, Nassau County (O’Shaughnessy, J.), rendered February 21,1985, convicting him of sexual abuse in the first degree (three counts), upon a jury verdict, and imposing sentence.
*355Ordered that the judgment is affirmed.
The testimony of the victim’s mother that her daughter telephoned her only hours after she was sexually attacked by the defendant, reporting that she had been "raped”, was properly admitted into evidence under the recent outcry rule, with proper limiting instructions to the jury (see, People v Gomez, 112 AD2d 445, lv denied 66 NY2d 919; People v Derrick, 96 AD2d 600; see also, Baccio v People, 41 NY 265). Furthermore, the fact that the testimony of the victim’s mother about the complaint was duplicative of an officer’s testimony to the same effect did not render her testimony inadmissible (see, People v Gomez, supra).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Niehoff and Spatt, JJ., concur.